Citation Nr: 1008738	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
December 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of the hearing is associated with the claims file. 

In May 2008, the Board remanded this case for consideration 
of additional evidence received and readjudication.


FINDINGS OF FACT

Competent medical evidence does not show that the Veteran's 
bilateral hearing loss is causally related to his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This notice requirement 
applies to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a May 2006 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how the disability ratings and 
effective dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, private medical records, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Veteran has been afforded appropriate VA 
audiological evaluation, and he has been afforded a hearing 
before the Board.  In January 2010, the Veteran indicated 
that he had no additional information or evidence to submit.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to 
assist.



Pertinent Laws and Regulations 

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

For certain chronic disorders, including organic diseases of 
the nervous system such as bilateral hearing loss, service 
connection also may be granted on a presumptive basis if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Analysis

With respect to Hickson element (1), the Veteran's October 
2006 VA medical examination documents bilateral hearing loss 
of sufficient severity to meet the threshold minimum 
requirements of § 3.385 to be considered a disability 
according to this VA regulation.  Specifically, his pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
35
45
LEFT
5
10
15
35
40

Speech recognition was 96 percent in the right ear and 94 
percent in the left ear.  The VA audiological examiner 
addressed the functional effect of the Veteran's hearing loss 
by noting that he complained of difficulty when someone 
speaks to him from another room, that he has to ask people to 
repeat statements, that he keeps the volume on his television 
too high, and that background noise interferes with his 
ability to hear clearly.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 454-55 (2007).  The Board is prohibited from 
applying graphic results, such as the audiometric findings of 
pure tone threshold levels included in the November 2001, 
January 2008 and June 2008 private medical records, to the 
criteria of 38 C.F.R. § 3.385 in order to determine the 
existence or severity of the Veteran's hearing loss.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  However, the text of the latter two 
reports confirms a diagnosis of bilateral hearing loss, with 
more severe symptoms in the right ear.  Thus Hickson element 
(1) has been satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  As a chronic disease, hearing loss could 
satisfy this element on a presumptive basis if it had become 
manifest either during the Veteran's service or within the 
one year presumptive period.  The Veteran underwent annual 
examinations in March 1965, May 1966, June 1967 and May 1968.  
These examination show normal audiometer findings.  At the 
time of his separation examination in November 1968, the 
Veteran's pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
0
0
15
0

Hickson element (2) therefore has not been met insofar as 
showing evidence of the initial manifestation of 
sensorineural hearing loss in service or within the one-year 
presumptive period following service.

With regard to the alternate requirement of an in-service 
injury, the Veteran's service treatment records note a 
complaint of left ear pain in September 1964 that was related 
to an upper respiratory infection and a complaint of a "full 
sensation" in the right ear in June 1967, but no mention of 
trouble hearing.  However, at his January 2008 hearing, the 
Veteran stated that he was exposed to aircraft noise and high 
frequency radio noise during his military service.  The 
Veteran's DD-214 shows a military occupational specialty of 
pilot and therefore exposure to aircraft noise is conceded.  
Thus, Hickson element (2) has been satisfied.

The third Hickson requirement is medical evidence 
etiologically linking his current bilateral hearing loss to 
his military service, specifically to the acoustic trauma in 
question.  As with all questions, this must be answered based 
on an evaluation of the entire record.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  

The October 2006 VA audiology examiner opined that bilateral 
hearing loss was not caused by or the result of the Veteran's 
military service.  In her June 2008 private audiological 
evaluation, Dr. T.L.B. stated, "It is more than likely that 
[the Veteran] complaint of... difficulty hearing in the 
presence of background noise may originated while he served 
in the Air Force."  The Board observes that entitlement to 
service connection may not be based on speculation or remote 
possibility.  See 38 C.F.R. § 3.102; see also Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a plausible 
claim).  The speculative nature of this opinion renders it 
not probative.  Therefore, the record does not contain a 
medical nexus opinion linking the Veteran's current bilateral 
hearing loss to his military service.

To the extent that the Veteran himself contends that his 
hearing loss is related to service, it is now well 
established that a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Grivois v. 
Brown, 6 Vet. App. 135 (1994).  See also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions). 

By contrast, the Court has held that a lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  In this case, however, 
the Veteran stated at the time of his January 2008 hearing 
that he was unsure whether his bilateral hearing loss began 
in service.  Thus, continuity of symptomatology has not been 
established back to his military service.
 
In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus and it 
fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


